Citation Nr: 1737638	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia left knee, with medial meniscus tear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post rotator cuff repair, left shoulder impingement syndrome, currently evaluated as 10 percent disabling from August 31, 2007 to January 30, 2011, and 30 percent disabling from January 31, 2011 (but not to include a 100 percent temporary total evaluation from April 22, 2013 to June 30, 2013).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1978 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was certified to the Board by the RO in Houston, Texas.

The Veteran filed a Notice of Disagreement for the left knee and left shoulder claims in July 2009.  In regards to both issues, a Statement of the Case was issued in December 2012.  Subsequently, the Veteran filed a January 2013 VA Form 9 indicating his desire to only appeal the left knee issue.  Nevertheless, VA issued an April 2013 VA Form 8 certifying both the left knee and left shoulder to the Board.  The Court of Veterans Claims has held that "VA may waive its objection to an untimely Substantive Appeal."  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  If a claimant does not file a timely Substantive Appeal and VA does not waive the timeliness requirement, however, then "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 555 (1993)).  Therefore, in this case, the Board will consider the certification of the left shoulder issue to the Board to be a waiver of any objection to the timeliness of the Substantive Appeal of this issue and consider it still on appeal and properly before the Board.  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional VA examinations.  An examination based on limitation of motion must determine whether the disability manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59 (2016).  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, 38 C.F.R. § 4.59 applies to painful, unstable, or malaligned joints regardless of whether the diagnostic code used is predicated on measurements of range of motion. Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Because the previous VA examinations for the left shoulder and left knee conditions did not meet these requirements, the AOJ should obtain examinations that address these elements.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations of the left knee and left shoulder.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected left shoulder, status post rotator cuff repair, and chondromalacia left knee with medial meniscus tear, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left shoulder and left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, readjudicate the issues on appeal.  If the benefits are not granted in full, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




